Citation Nr: 0315652	
Decision Date: 07/11/03    Archive Date: 07/17/03

DOCKET NO.  99-19 018	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for the cause of the 
veteran's death under the provisions of 38 C.F.R. § 3.312 
(2002).

2.  Entitlement to compensation for the veteran's death under 
the provisions of 38 U.S.C.A. § 1151 (West 2002).

3.  Whether new and material evidence has been submitted to 
reopen a claim for eligibility for Dependents' Educational 
Assistance benefits under Chapter 35, Title 38, United States 
Code.


REPRESENTATION

Appellant represented by:	Daniel C. Krasnegor, Esq.
WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B. P. Tierney, Counsel


INTRODUCTION

The veteran served on active duty from August 1972 to May 
1976.  Further, the record reflects that he had additional 
service in the Reserves, which included various periods of 
active duty for training (ACDUTRA) and inactive duty 
training.  He died in July 1997, and the appellant is his 
surviving spouse.

This matter is before the Board of Veterans' Appeals (Board) 
from a July 1999 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Cleveland, 
Ohio, which denied the appellant's application to reopen 
claims for  service connection for the cause of the veteran's 
death (under the provisions of 38 C.F.R. § 3.312 (2002)) and 
eligibility for Dependents' Educational Assistance benefits 
under Chapter 35.

The appellant provided testimony at a videoconference hearing 
before the undersigned Board Member in December 1999, a 
transcript of which is of record.





REMAND

This case was previously before the Board on two occasions.  
First, in March 2001, the Board denied the appellant's 
application to reopen claims for service connection for the 
cause of the veteran's death (under the provisions of 
38 C.F.R. § 3.312 (2002)) and eligibility for Dependents' 
Educational Assistance benefits under Chapter 35.  The 
appellant appealed this decision to the United States Court 
of Appeals for Veterans Claims (Court).  By a May 2001 Order, 
the Court, pursuant to a Joint Motion, vacated and remanded 
the Board's decision for consideration of Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000) (codified as amended at 38 U.S.C.A. § 5100 et 
seq. (West Supp. 2001)).  The Joint Motion stated, in part, 
that while the Board noted the passage of the VCAA, and found 
that the duty to assist had been met as required by the VCAA, 
it failed to adequately indicate whether it considered if the 
appellant was entitled, in light of the notice provisions of 
the new law, to additional notification from VA prior to the 
adjudication of her claim.

In a June 2002 decision, the Board again denied the 
appellant's application to reopen her claims.  The appellant 
appealed this decision to the Court.  By a September 2002 
Order, the Court, pursuant to a Joint Motion, vacated and 
remanded the Board's decision for a merits analysis of 
entitlement to compensation for the cause of the veteran's 
death under 38 U.S.C.A. § § 1151 (West 2002).

The appellant's claim of entitlement to benefits under 
38 U.S.C.A. § 1151 (West 2002) has never been addressed by 
the agency of original jurisdiction.  The Board notes that 
when the Board attempts to address a question that has not 
been addressed by the RO, it must consider whether the 
claimant has been given adequate notice of the need to submit 
evidence or argument on that question and an opportunity to 
submit such evidence and argument and to address that 
question at a hearing, and, if not, whether the claimant has 
been prejudiced thereby.  Bernard v. Brown, 4 Vet. App. 384, 
394 (1993).  Were the Board to consider this claim on the 
merits, the appellant would be prejudiced.  Therefore, remand 
of this issue is necessary.  

As to the appellant's alternate theory of entitlement under 
§ 1151, she essentially alleges that her husband's fatal 
heart attack, caused by coronary artery disease, was  related 
to an interaction between VA prescribed oxycodone and 
medications for high blood pressure and a psychiatric 
disorder.  The appellant asserts that her opinion is 
competent because she has received medical training specific 
to the interaction of the drugs the veteran was prescribed by 
VA.  She opines that it was negligent for VA to have 
prescribed Oxycodone with the veteran's other medications, 
and that that VA treatment caused of contributed to cause the 
veteran's death.

The VA cannot accept the appellant's competency regarding the 
interaction of prescription medications absent information 
regarding her specific training or experience.  A resumé, 
curriculum vitae, transcript, or similar document is 
necessary to make such a factual determination.  However, she 
must be provided an opportunity to present such evidence.  

The Board also finds that, pursuant to the VA duty to notify 
and assist, 38 U.S.C.A. § 5103, 5103A (West 2002) and 
38 C.F.R. § 3.159 (2002), the veteran's claims folder and 
treatment record should be reviewed by a competent medical 
professional and an opinion made as to the medical issues in 
the appellant's claim.

The RO should also ensure compliance with the duty to notify 
and assist provisions of the Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106- 475, 114 Stat. 2096 (2000) (VCAA), 
to include notifying the appellant of the evidence needed to 
substantiate her claims and the avenues through which she 
might obtain such evidence, and of the allocation of 
responsibilities between the appellant and VA in obtaining 
such evidence.  See 38 U.S.C. § 5103(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002). 
Appellate review of the other two issues in appellate status, 
the application to reopen claims for service connection for 
the cause of the veteran's death (under the provisions of 
38 C.F.R. § 3.312 (2002)) and eligibility for Dependents' 
Educational Assistance benefits under Chapter 35, will be 
deferred pending completion of the requested development 
below.  The disposition of the 1151 claim could obviously 
affect the Chapter 35 claim; they are intertwined.  Also, 
additional evidence may be received as the result of this 
remand that may be relevant to the application to reopen 
claim; thus, the Board must defer a decision on both claims.

Accordingly, this case is remanded to the RO for the 
following actions:

1.  The appellant should be contacted and 
requested to forward a copy of the 
specific education, training, or 
experience that qualifies her offer 
competent medical evidence within the 
meaning of 38 C.F.R. § 3.159 (2002).

2.  The RO should make the arrangements 
to obtain a VHA opinion.  The claims file 
should be forwarded to a  specialist in 
gastrointestinal medicine.  Following a 
review of the relevant medical evidence 
in the claims file, the physician should 
answer the following questions:

a)  Whether it is at least as likely 
as not (50 percent or more 
likelihood) that there was 
interaction of the various 
medications prescribed by VA that 
proximately caused the veteran's 
death.  

b)  If the answer to the above 
question is yes, the clinician must 
opine whether the prescription of 
the veteran's various medications by 
VA involved carelessness, 
negligence, or showed lack of proper 
skill, error in judgment, or similar 
instance of fault on the part of VA; 
or whether the proximate cause of 
the veteran's death was an event not 
reasonably foreseeable.  

3.  After completion of the above and any 
additional development deemed necessary, 
the RO should review the expanded record 
and readjudicate all issues on appeal.  
If the benefits sought are not granted in 
full, the appellant and her attorney 
should be furnished an appropriate 
supplemental statement of the case 
(SSOC), which addresses all of the 
evidence received subsequent to the 
issuance of the SOC in August 1999, and 
be afforded an opportunity to respond.  
Thereafter, the case should be returned 
to the Board for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2002) (Historical and 
Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	R. F. WILLIAMS
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


